243 F.2d 527
St. Clair E. MILLER, Plaintiff-Appellant,v.The DIRECTOR, MIDDLETOWN STATE HOSPITAL, MIDDLETOWN, NEWYORK, Defendant- Appellee.
No. 313, Docket 24489.
United States Court of Appeals Second Circuit.
Submitted April 1, 1957.Decided May 3, 1957.

St. Clair E. Miller, pro se.
Louis J. Lefkowitz, Atty. Gen. of the State of N.Y., New York City, James O. Moore, Jr., Sol.  Gen., Albany, N.Y., and Harold Borgwald, Asst. Atty. Gen., New York City, for defendant-appellee.
Before CLARK, Chief Judge, LUMBARD, Circuit Judge, and LEIBELL, District Judge.
PER CURIAM.


1
The judgment below is affirmed on the opinion of District Judge Kaufman, D.C.S.D.N.Y., 146 F. Supp. 674.  Plaintiff's motion for the assignment of an attorney is denied.